Name: Council Regulation (EEC) No 4034/86 of 22 December 1986 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1987 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 376 / 39 COUNCIL REGULATION (EEC) No 4034 / 86 of 22 December 1986 fixing, for certain fish stocks and groups of fish stocks , the total allowable catches for 1987 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas Article 164 of the Act of Accession establishes the activities which may be carried out under certain circumstances by vessels flying the flag of Member States , with the exception of Spain and Portugal , in the waters of the Atlantic Ocean falling under the sovereignty or within the jurisdiction of Spain and covered by the International Council for the Exploration of the Sea (ICES); Whereas Article 165 of the Act of Accession establishes the activities which may be carried out under certain circumstances by vessels flying the flag of Portugal in the waters falling under the sovereignty or within the jurisdiction of Spain and covered by ICES and the Fishery Committee for the Eastern Central Atlantic (CECAF); Whereas Article 349 of the Act of Accession establishes certain fishing possibilities under certain conditions for vessels flying the flag of Portugal in the waters falling under the sovereignty or within the jurisdiction of Member States , with the exception of Spain and Portugal , and covered by ICES : Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugaland in particular Articles 161 , 164, 165 , 349 and 352 thereof, Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas , under the terms of Article 2 of Regulation (EEC) No 170 / 83 it is incumbent upon the Council to formulate , in the light of the available scientific advice and , in particular , of the report prepared by the Scientific and Technical Committee for Fisheries , the conservation measures necessary to achieve the aims set out in Article 1 of the same Regulation ; Whereas , under the terms of Article 3 of Regulation (EEC) No 170 / 83 it is incumbent upon the Council to establish the total allowable catches (TAC) by stock or group of stocks , the share available for the Community and also the specific conditions under which the catches must be made; whereas , in order to ensure effective management , the TACs available for the Community in 1987 should be fairly allocated among the Member States in accordance with Article 4 of the same Regulation ; Whereas , in order to ensure the protection of fishing grounds and fish stocks and the balanced exploitation of the resources of the sea , in the interests of both fishermen and consumers , there should be fixed, each year for the different species of which the catches must be restricted, a TAC per stock or group of stocks and the share of these catches available to the Community taking into account its commitments to third countries ; Whereas Article 161 of the Act of Accession fixes the share of the TACs to be allocated to Spain for certain stocks in certain zones ; Whereas Article 352 of the Act of Accession establishes the activities which may be carried out under certain conditions by vessels flying the flag of Spain and listed and / or registered in a port situated in the territory to which the Common Fisheries Policy applies in the waters falling under the sovereignty or within the jurisdiction of Portugal and covered by ICES and CECAF; Whereas , in conformity with the procedure provided for in Article 2 of the fisheries agreement between the European Economic Community and the Kingdom of Norway ( 2 ), Article 2 of the fisheries agreement between the European Economic Community and the Kingdom of Sweden ( 3 ), and Article 2 of the fisheries agreement between the European Economic Community and the government of Denmark and the local government of the Faroe Islands ( 4 ), the parties have consulted on their reciprocal fishing rights for 1987 ; Whereas these bilateral consultations have been successfully concluded and whereas , as a result , it is ( 2 ) OJ No L 226 , 29 . 8 . 1980 , p. 48 . ( 3 ) OJ No L 226 , 29 . 8 . 1980 , p. 2 . ( 4 ) OJ No L 226 , 29 . 8 . 1980 , p. 12 .( ») OJ No L 24 , 27 . 1 . 1983 , p. 1 . No L 376 /40 Official Journal of the European Communities 31 . 12 . 86 HAS ADOPTED THIS REGULATION: Article 1 This Regulation fixes for 1987 , for certain fish stocks and groups of fish stocks , TACs per stock or group of stocks , the share of these catches available to the Community , the allocation of that share among Member States and the specific conditions under which these stocks may be fished ( 1 ). For the purposes of this Regulation , the Skagerrak is bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast . For the purposes of this Regulation , the Kattegat is bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from Hasenore to Gnibens Spids , from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen . possible to fix the TACs, the Community shares and the quotas for certain joint and autonomous stocks , of which part is allocated to Norway , Sweden and the Faroe Islands ; Whereas trilateral consultations with Norway and Sweden concerning reciprocal fishing rights in the Skagerrak and the Kattegat have been concluded and whereas it is possible , in consequence , to fix definitively the TACs and the Community shares available for the stocks in these areas ; Whereas , the Community has signed the United Nations Convention on the Law of the Sea , which contains principles and rules relating to the conservation and management of the living resources of the sea ; Wheireas , in the framework of its wider international obligations , the Community participates in efforts to conserve fish stocks arising in international waters ; whereas the extent to which such stocks are fished by vessels of the Community should be viewed in the light of overall fishing activity ^nd the contribution made hitherto by the Community towards their conservation should be taken into account ; Whereas , in order to ensure effective management , the TACs available for the Community in 1987 should be distributed among the Member States in a manner which assures relative stability of fishing activities ; Whereas , in the case of certain stocks fished mainly for reduction to meal and oil , it does not appear necessary to make quota allocations ; Whereas , taking account of the latest scientific advice , it is necessary to establish seasonal limitations on certain fishing activities in the North Sea in order to limit fishing on juvenile cod ; Article 2 TACs for stocks or groups of stocks to which Community rules apply and the share of these catches available to the Community are hereby fixed for 1987 as set out in Annex I. Article 3 The allocation among the Member States of the share available to the Community of the TACs mentioned in the preceding article is fixed in Annex II . This allocation shall be without prejudice to exchanges made under Article 5 ( 1 ) of Regulation (EEC) No 170 / 83 and re-allocations made under Article 10 (4) of Council Regulation (EEC) No 2057 / 82 ( 2 ) as last modified by Regulation (EEC) No 4027 / 86 ( 3 ).Whereas , it is necessary to modify the descriptions of the zones for certain stocks ; Article 4 As regards the herring stock of the North Sea and of the eastern English Channel , transfers of up to 25% of the quotas may be effected from ICES divisions IV c and VII d to ICES division IV b . However, such transfers must be notified in advance to the Commission . Whereas , in order to ensure effective management of these TACs , the specific conditions under which fishing operations occur should be established ; Whereas the International Baltic Sea Fishery Commission has recommended TACs for the stocks of herring and sprat occurring in the waters of the Baltic Sea and the shares thereof for each contracting party; whereas the Community share of the stock of cod should apply to the whole of the Baltic Sea ; Whereas it is necessary to change the periods during which fishing for herring in the Irish Sea is prohibited in order to allow better economic utilization of the quotas , 0 ) The definition of the ICES areas referred to in this Regulation is given in the Commission communication (OJ No C 347 , 31 . 12 . 1985 , p. 14). ( 2 ) OJ No L 220 , 29 . 7 . 1982 , p. 1 ( 3 ) See page 4 of this Official Journal . 31 . 12 . 86 Official Journal of the European Communities No L 376 / 41 3. The determination of the percentage of by-catches and their disposal shall be made in accordance with Article 2 of Regulation (EEC) No 3094 / 86 . Article 5 1 . It shall be prohibited to retain on board or to land catches from stocks for which TACs or quotas are fixed unless : ( i ) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted , or ( ii ) the share of the TAC available to the Community (Community share ) has not been allocated by quota among Member States and the Community share has not been exhausted, or ( iii ) for all species other than herring and mackerel , they are mixed with other species and have been taken with nets whose mesh size is 32 millimetres or less in Regions 1 and 2 or 40 millimetres or less in Region 3 in accordance with Article 2 ( 1 ) of Regulation (EEC) No 3094 / 86 ( ] ) are not sorted either on board or on landing , or ( iv ) for herring, they are within the limits of paragraph 2 , or (v ) for mackerel , they are mixed with horse-mackerel or pilchard and the mackerel does not exceed 10% of the total weight of mackerel , horse-mackerel and pilchard on board and the catches are not sorted , or (vi ) they are caught during the course of scientific investigations carried out under Regulation (EEC) No 3094 / 86 . Article 6 1 . Fishing for herring shall be prohibited from 1 July to 31 October 1987 within the area bounded by the following coordinates :  the west coast of Denmark at 55 °30 ' N ,  latitude 55 °30 ' N, longitude 7 °00 ' E ,  latitude 57 °00' N , longitude 7 °00 ' E ,  the west coast of Denmark at 57 °00 ' N. 2 . Fishing for herring shall be prohibited in the zone extending from six to 12 miles off the east coast of the United Kingdom as measured from the baselines between latitudes 54 °10' N and 54 °45 ' N for the period 15 August to 30 September and between latitudes 55 °30' N and 55 °45 ' N for the period 15 August to 15 September . 3 . Fishing for herring shall be prohibited throughout the year in the Irish Sea (ICES Division VII a ) in the maritime area between the west coasts of Scotland , England and Wales and a line drawn 12 miles from the baselines of these coasts bounded to the south by latitude 53 °20' N and to the north-west by a line drawn between the Mull of Galloway (Scotland) and the Point of Ayr ( Isle of Man). 4 . Fishing for herring shall be prohibited from 21 September to 31 December 1987 in the parts of the Irish Sea (ICES division VII a ) bounded by the following coordinates: ( a )  the east coast of the Isle of Man , at latitude 54 °20 ' N,  latitude 54 °20 ' N, longitude 3 °40 ' W,  latitude 53 °50 ' N, longitude 3 °50 ' W,  latitude 53 °50 ' N, longitude 4 °50' W,  the south-west coast of the Isle of Man at longitude 4 °50 ' W; (b )  the east coast of Northern Ireland at latitude 54 °15'N,  latitude 54 °15 ' N , longitude 5 °15 ' W,  latitude 53 °50' N , longitude 5 °50 ' W,  the east coast of Ireland at latitude 53 °50/ N. Fishing for herring shall be prohibited throughout 1987 in Logan Bay (defined as being the waters east of a line drawn from the Mull of Logan , situated at latitude 54 °44 ' N and longitude 4 °59 ' W, to Laggantalluch Head , situated at latitude 54 °41 ' N and longitude 4 °58 ' W). All landings shall count against the quota , or , if the Community share has not been allocated between Member States by quotas , against the Community share , except for catches made under the provisions of ( iii ), ( iv), (v ) and (vi ). 2 . When fishing with nets whose mesh size is 32 millimetres or less in Regions 1 and 2 other than the Skaggerak and the Kattegat and with nets whose mesh size is 40 millimetres or less in Region 3 , it shall be prohibited to retain on board catches of herring mixed with other species unless such catches are not sorted and unless the herring, if mixed with sprat only , does not exceed 10% by weight of the total weight of herring and sprat combined . When fishing with nets whose mesh size is 32 millimetres or less in Regions 1 and 2 and with nets whose mesh size is 40 millimetres or less in Region 3 , it shall be prohibited to retain on board catches of herring mixed with other species unless such catches are not sorted and unless the herring, if mixed with other species whether or not including sprat , does not exceed 5 % by weight of the total weight of the herring and other species combined . 5 . By derogation from paragraph 4 , vessels with a length not exceeding 40 feet based in ports situated on the east coast of Ireland and Northern Ireland between latitudes( ») OJ No L 288 , 11 . 10 . 1986 , p. 1 . 31 . 12 . 86No L 376 /42 Official Journal of the European Communities 53 °00' N and 55 °00' N may fish for herring in the prohibited area described in paragraph 4 (b ). The only method of fishing authorized shall be drift netting with nets of a minimum mesh size of 54 millimetres . 6 . The areas and periods described in this Article may be altered in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 170 / 83 . Article 7 1 . Fishing for sprat with trawls of mesh size less than 32 millimetres shall be prohibited : ( a ) for all vessels of overall length of 25 metres or above :  in the Skagerrak , from 1 January to 31 October ,  in the Kattegat , from 1 January to 31 December ; ( b ) for all vessels of overall length less than 25 metres fishing in either the Skagerrak or the Kattegat :  from 1 January to 31 August . 3 . The areas and periods described in this Article may be altered in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 170 / 83 . Article 8 Trawling and purse seining for mackerel , sprat and herring shall be prohibited in the Skagerrak from Saturday midnight to Sunday midnight and in the Kattegat from Friday midnight to Sunday midnight . Article 9 1 . It shall be prohibited to use any trawl , Danish seine or similar towed net from 1 January 1987 to 31 March 1987 and from 1 October 1987 to 31 December 1987 in the geographical area bounded by a line joining the following coordinates :  a point on the west coast of Denmark at latitude 55 °00' N ,  latitude 55 °00 ' N, longitude 7 °00' E ,  latitude 54 °30 ' N , 7 °00' E ,  latitude 54 °30' N , 6 °00 ' E ,  latitude 53 °00 ' N , 6 °00' E ,  latitude 53 °00 ' N , longitude 4 °00' E ,  a point on the coast of the Netherlands at longitude 4 °00 ' E. 2 . By derogation from paragraph 1 it shall be permitted to use any trawl , Danish seine or similar towed net in the areas described in paragraph 1 provided that the mesh size is equal to or greater than 100 millimetres . 3 . By derogation from paragraph 1 it shall be permitted to fish for shrimps (Crangon crangon) in the areas described in paragraph 1 provided that the catch on board or on landing does not contain more than 1 % by weight of cod , calculated as a percentage of the total weight of all species on board . Article 10 This Regulation shall enter into force on the day of its publication in the Official journal of the European Communities . It shall apply with effect from 1 January 1987 . 2 . Fishing for sprat shall be prohibited : ( a ) from 1 July to 31 October 1987 within the area bounded by the following coordinates :  the west coast of Denmark at 55 °30 ' N ,  latitude 55 °30' N , longitude 7 °00' E ,  latitude 57 °00 ' N, longitude 7 °00' E ,  the west coast of Denmark at 57 °00 ' N ; (b ) in ICES statistical rectangle 39E8 form 1 January to 31 March 1987 and from 1 October to 31 December 1987. For the purposes of this Regulation this ICES rectangle is bounded by a line running due east from the east coast of England along latitude 55 °00' N to longitude 1 °00' W , due north to latitude 55 °30' N and due west to the English coast; (c) in the inner waters of the Moray Firth west of longitude 3 °30 ' W and in the inner waters of the Firth of Forth west of longitude 3 °00' W from 1 January to 31 March 1987 and from 1 October to 31 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW 31 . 12 . 86 Official Journal of the European Communities No L 376 /43 ANNEX I TACs by stock and by area envisaged for 1987  shares available to the Community I Species ICES division or NAFO zone TAC 1987 ( in tonnes) Shares available to the Community for 1987 ( in tonnes) Cod II b \ 21 000 (^ Cod III a Skagerrak 22 500 18 560 Cod III a Kattegat 15 500 9 350 Cod III b , c , d 114 500 114 000 Cod II a (EC zone), IV 125 000 116 550 Cod V b (EC zone), VI , XII , XIV 22 000 22 000 Cod VII , except VII a ; VIII , IX , Xj - CECAF 34.1.1 (EC zone ) 16 000 16 000 Cod VII a 15 000 15 000 Haddock III a ; III b , c , d (EC zone) 11 500 (*) 9 930 Haddock II a (EC zone), IV 140 000 129 500 ( 2 ) Haddock V b (EC zone), VI , XII , XIV 32 000 32 000 Haddock VII , VIII , IX , X; CECAF 34.1.1 (EC zone ) 6 000 (*) 6 000 Saithe II a (EC zone), III a ; III b , c , d (EC zone), IV 173 000 96 000 Saithe V b (EC zone), VI , XII , XIV 27 800 27 800 Saithe VII ; VIII , IX , X ; CECAF 34.1.1 (EC zone ) 11 000 (*) 11 000 Pollack V b (EC zone), VI , XII , XIV 660 (*) 660 Pollack VII 10 160 (*) 10 160 Pollack VIII a , b 2 410 (*) 2 410 Pollack VIII c 800 (*) 800 Pollack VIII d , e 200 (*) 200 Pollack IX , X ; CECAF 34.1.1 (EC zone ) 300 {*) 300 Whiting . III a 17 000 (*) 15 080 Whiting II a (EC zone), IV 135 000 101 480 ( 3 ) Whiting V b (EC zone), VI , XII , XIV 16 400 16 400 Whiting VII a 18 170 18 170 Whiting VII , except VII a 18 500 18 500 Whiting VIII 5 000 (*) 5 000 Whiting IX, X ; CECAF 34.1.1 (EC zone ) 2 640 (*) 2 640 European plaice III a Skagerrak 14 500 (*) 13 580 European plaice III a Kattegat 4 750 (*) 4 275 European plaice II a (EC zone), IV 150 000 149 500 European plaice V b (EC zone), VI , XII , XIV 1 810 n 1 810 European plaice VII a 5 000 5 000 European plaice VII b , c 200 ( ») 200 European plaice VII d , e 8 300 (*) 8 300 European plaice VII f, g 1 800 1 800 European plaice VII h, j , k 800 (*) 800 European plaice VIII , IX , X; CECAF 34.1.1 (EC zone) 250 (*) 250 Common sole III a ; III b , c , d (EC zone) 850 850 Common sole II , IV 14 000 14 000 Common sole V b (EC zone), VI , XII , XIV 70 n 70 Common sole VII a 2 100 2 100 Common sole VII b , c 60 n 60 No L 376 /44 Official Journal of the European Communities 31 . 12. 86 Species ICES division or NAFO zone TAG 1987 ( in tonnes ) Shares available to the Community for 1987 ( in tonnes ) VII d VII e VII f, g VII h , j , k VIII a , b VIII c, d , e , IX , X ; GECAF 34.1.1 (EC zone ) II a (EC zone), III a , III b , c , d (EC zone), IV II (except EC zone), V b (EC zone), VI , VII , VIII except VIII c, XII , XIV VIII c , IX , X ; CECAF 34.1.1 (EC zone) III a III b, c , d (EC zone) II a (EC zone), IV (EC zone) VII d , e II a (EC zone), IV (EC zone ) V b (EC zone), VI , VII , XII , XIV VIII except VIII c VIII c IX , X; CECAF 34.1.1 (EC zone ) III a ; III b , c , d (EC zone) II a (EC zone), IV (EC zone) V b (EC zone), VI , VII , XII , XIV VIII except VIII c Common sole Common sole Common sole Common sole Common sole Common sole Mackerel Mackerel Mackerel Sprat Sprat Sprat Sprat Horse mackerel Horse mackerel Horse mackerel Horse mackerel Horse mackerel Hake Hake Hake Hake Hake Anchovy Anchovy Norway pout Blue whiting Blue whiting Blue whiting Blue whiting Anglerfish Anglerfish Anglerfish Anglerfish Megrim Megrim Megrim Migrim Common prawn Norway lobster Norway lobster Norway lobster Norway lobster Norway lobster Norway lobster Herring 3 850 ( ) 1 150 1 600 (*) 600 (*) 4 440 (*) 1 860 (*) 55 000 400 000 36 570 (*) 80 000 ( 4 )(*) 9 500 57 000 (*) 5 000 (*) 30 000 {*) 120 000 ( 6 ) 4 000 ( 6 ) 27 500 45 000 1 100 (*) 2 360 (*) 36 000 (*)( «) 24 000 (*) ( 6 ) 25 000 32 000 (*) 4 600 (*) 200 000 (*) 90 000 532 000 ( 6 ) 6 500 (*)( «) 50 000 (*) 7 820 (*) 30 070 (*.) 9 010 (*) 12 000 H 4 400 (*) 14 440 (*) 2 020 (*) 13 000 {*) 4 300 (*) ( 7 ) 16 000 (*) 24 700 H 7 500 (*) 520 {*) 100 {*) 4 720 (*) 138 000 3 850 1 150 1 600 600 4 440 1 860 17 700 372 000 36 570 57 000 ( 5 ) 9 500 50 000 5 000 30 000 113 250 4 000 27 500 45 000 1 100 2 360 36 000 24 000 25 000 32 0.00 4 600 171 000 50 000 252 000 6 500 50 000 7 820 30 070 9 010 12 000 4 400 14 440 2 020 13 000 2 740 16 000 24 700 7 500 520 100 4 720 57 100 VIII c , IX , X; CECAF 34.1.1 (EC zone ) VIII IX , X; CECAF 34.1.1 (EC zone) II a (EC zone), III a ; IV (EC zone ) II a (EC zone), IV V b (EC zone), VI , VII VIII except VIII c VIII c, IX, X ; CECAF 34.1.1 (EC zone) V b (EC zone), VI, XII , XIV VII VIII except VIII c VIII c , IX , X ; CECAF 34.1.1 (EC zone ) V b (EC zone), VI , XII , XIV VII VIII except VIII c VIII c, IX , X ; CECAF 34.1.1 (EC zone) French Guyana V b (EC zone), VI VII VIII a , b VIII c VIII d , e IX, X ; CECAF 34.1.1 (EC zone ) III a 31 . 12 . 86 Official Journal of the European Communities No L 376 /45 Species ICES division or NAFO zone TAC 1987 ( in tonnes ) Shares available to the Community for 1987 ( in tonnes) Herring III b , c , d (EC zone) 38 000 35 870 Herring II a (EC zone), IV a , b 560 000 334 400 Herring IV c except Blackwater stock ( 8 ), VII d 40 000 40 000 Herring V b (EC zone), VI a North ( »), VI b ll 44 600 Herring VI a South ( 10 ), VII b , c 17 000 17 000 Herring VI a Clyde stock (n ) 3 500 3 500 Herring VII a ( 12 ) 4 500 (*) 4 500 Herring VII e , f 500 (*) 500 Herring VII g to k ( 13 ) 18 000 (*) 18 000 Capelin II b oe&lt;) Atlantic salmon III b , c , d (EC zone) 870 (*) 870 Footnotes: (') Fishing may take place only after allocation to Member States by amendment of this Regulation . ( 2 ) Excluding an estimated 3 500 tonnes of industrial by-catch . ( 3 ) Excluding an estimated 20 000 tonnes of industrial by-catch . ( 4 ) Excluding catches taken by Norway in the Norwegian fjords west of Lindesnes . ( 5 ) Includes all by-catches of all other species which are caught when fishing for sprat and which are landed unsorted , notwithstanding Article 5 ( 2) of this Regulation arid Article 5 ( 1 ) and (2 ) of Council Regulation (EEC) No 3094/ 86 of 7 October 1986 (OJ No L 288 , 11 . 10 . 1986 , p. 1 ). (') Excluding flat-rate quantities . ( 7 ) Fishing for prawn Penaeus subtilis and Penaeus brasiliensis is prohibited in waters less than 30 metres deep . ( 8 ) Blackwater stock : reference is to the herring stock in the maritime region of the Thames Esturary between Felixstowe and North Foreland within six miles from the United Kingdom baselines . ( 9 ) Reference is to the herring stock in ICES division VI a , north of 56 °00 ' N and in that part of VI a which is situated east of 07 °00' W and north of 55 °00 ' N , excluding the Clyde as defined in footnote 11 of Annex I. ( 10 ) Reference is to the herring stock in ICES division VI a , south of 56 °00' N and west of 7 °00' W. ( n ) Clyde stock : reference is to the herring stock in the maritime area situated to the north-east of a line drawn between Mull of Kintyre and Corsewall Point . ( 12 ) ICES VII is reduced by the area added to the Celtic Sea bounded :  to the north by latitude 52 °30' N ,  to the south by latitude 52 °00' N,  to the west by the coast of Ireland ,  to the east by the coast of the United Kingdom . C 3 ) Increased by zone bounded:  to the north by latitude 52 °30' N ,  to the south by latitude 52 °00' N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. ( 14 ) Without prejudice to the Community rights and subject to revision in the light of scientific advice . (*) Precautionary TAC . No L 376 / 46 Official Journal of the European Communities 31 . 12 . 86 ANNEX II Stock Member State 1987 quota (tonnes ) Species Geographical regions ICES division or NAFO zone Cod Spitzberge and Bear Island lib Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 21 000 0 ) EEC total 21 000 P) Cod Skagerrak III a Skagerrak Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 60 (*) 17 940 (3) 450 (2) 110 EEC total 18 560 Cod Kattegat III a Kattegat Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 9 160 (4) 190 (2) II EEC total 9 350 (') Fishing may take place only after allocation to Member States by amendment of this Regulation . (2) No fishing for this quota may take place , in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . (3) No fishing for this quota may take place within four miles of the baselines of the Kingdom of Norway and the Kingdom of Sweden . (*) No fishing for this quota may take place within three miles of the coastline of the Kingdom of Sweden. 31 . 12 . 86 Official Journal of the European Communities No L 376 /47 Stock Member State 1987 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Cod Sound and Belt Sea , Baltic Sea III b , c , d (EC zone) Belgium II Denmark 82 990 Il Germany 31 010 II Greece \ II Spain Il France l Il Ireland \ Italy \\ Luxembourg I Netherlands Portugal \ United Kingdom Available for Member States I EEC total 114 000 Cod Norwegian Sea , North Sea II a (EC zone), IV Belgium 4 150 II II Denmark 23 870 || Germany 15 140 \ Greece Spain \ \ France 5 130 Ireland I\ \ Italy l \ Luxembourg I \ Netherlands 13 490 \ I Portugal I \ United Kingdom 54 770 l Available for Member States I EEC total 116 550 Cod Faroes , West Scotland , Rockall , North Azores , East Greenland V b (EC zone), VI , XII , XIV Belgium Denmark 80 \ Germany 650 I Greece \ Spain I France 6 980 l Ireland 2 720 I Italy I l Luxembourg Netherlands Portugal l United Kingdom 11 570 Available for Member States |\ EEC total 22 000 No L 376 / 48 Official journal of the European Communities 31 . 12 . 86 Stock Member State 1987 quota (tonnes )Species Geographical regions ICES division or NAFO zone Cod West Ireland &amp; Porcupine Bank , South Ireland , Bristol Channel , English Channel , Bay of Biscay , Portuguese waters , Azores , Moroccan coast VII , except VII a , VIII , IX , X ; CECAF 34.1.1 ^EC zone) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 710 12 230 1 630 100 1 330 I EEC total 16 000 Cod Irish Sea Vila Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 400 1 100 7 000 100 6 400 I EEC total 15 000 Haddock Skagerrak and Kattegat , Sound and Belt Sea , Baltic Sea III a ; III b , c , d (EC zone) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 50 0) 9 280 (2) 590 (*) ion I EEC total 9 930 (') No fishing for this quota may take place , in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . (2) No fishing for this quota may take place, in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat , within three miles of the coastline of the Kingdom of Sweden . 31 . 12 . 86 Official Journal of the European Communities No L 376 /49 Stock Member State 1987 quota ( tonnes)Species Geographical regions ICES division or NAFO zone Haddock Norwegian Sea , North Sea II a (EC zone), IV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 1 380 9 490 6 040 10 530 1 030 101 030 EEC total 129 500 0 ) Haddock Faroes , West Scotland , Rockall , North Azores , East Greenland V b (EC zone), VI , XII , XIV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 70 90 3 530 2 520 25 790 l EEC total 32 000 Haddock Irish Sea , West Ireland &amp; Porcu ­ pine Bank , South Ireland , Bristol Channel , English Channel , Bay of Biscay, Portuguese waters , Azores , Moroccan coast VII , VIII , IX , X; CECAF 34.1.1 (EC zone) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 70 4 000 1 330 600 EEC total 6 000 (') Excluding industrial by-catches . Official Journal of the European Communities 31 . 12 . 86No L 376 / 50 Stock Member State 1987 quota(tonnes ) Species Geographical regions ICES division or NAFO zone Saithe Norwegian Sea , Skagerrak and Kattegat , Sound and Belt Sea , Baltic Sea , North Sea II a (EC zone), III a ; III b , c , d (EC zone), IV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 70 8 390 21 200 49 880 210 16 250 I EEC total 96 000 Saithe Faroes, West Scotland , Rockall , North Azores , East Greenland V b (EC zone), VI , XII , XIV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 2 030 20 180 670 4 920 EEC total 27 800 Saithe Irish Sea , West Ireland &amp; Porcu ­ pine Bank , South Ireland , Bristol Channel , English Channel , Bay of Biscay , Portuguese waters , Azores , Moroccan coast VII , VIII , IX , X ; CECAF 34.1.1 (EC zone ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 30 6 190 3 090 1 690 \ EEC total 11 000 31 . 12 . 86 Official Journal of the European Communities No L 376 / 51 Stock Member State 1987 quota (tonnes)Species Geographical regions ICES division or NAFO zone Pollack Faroes , West Scotland , Rockall , North Azores , East Greenland V b (EC zone), VI , XII , XIV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 10 0 ) 340 50 260 I EEC total 660 Pollack Irish Sea , West Ireland and Por ­ cupine Bank , South Ireland , Bristol Channel , English Channel VII Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 330 20 0) 7 100 860 1 850 I EEC total 10160 Pollack South Brittany and South Biscay VIII a , b Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 410 2 000 . \ EEC total 2 410 (') Excluding the zone situated to the south of 56 °30 ' N, to the east of 12 °00' W and to the north of 50 °30' N. 31 . 12 . 86No L 376 / 52 Official Journal of the European Communities Stock Member State 1987 quota ( tonnes ) Species Geographical regions ICES division or NAFO zone Pollack North and North-west Spain VIII c Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 720 80 EEC total 800 Pollack Central and West Biscay VIII d , e Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 200 I EEC total 200 Pollack Portuguese waters , Azores , Moroccan coast IX , X; CECAF 34.1.1 (EC zone) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 290 10 I EEC total 300 31 . 12 . 86 Official Journal of the European Communities No L 376 /53 Stock Member State 1987 quota ( tonnes)Species Geographical regions ICES division or NAFO zone Whitting Skagerrak and Kattegat Ilia Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 15 030 ( ») 50 (2) EEC total 15 080 Whiting Norwegian Sea , North Sea II a (EC zone), IV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 3 110 13 420 3 490 20170 7 760 53 530 EEC total 101 480 (3) Whiting Faroes , West Scotland, Rockall , North Azores , East Greenland V b (EC zone), VI , XII , XIV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 100 2 000 4 900 9 400 \ EEC total 16 400 (') No fishing for this quota may take place, in the Skagerrak, within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat, whithin three miles of the coastline of the Kingdom of Sweden . (2) No fishing for this quota may take place , in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . (3) Excluding industrial by-catches. No L 376 / 54 Official Journal of the European Communities 31 . 12 . 86 Stock Member State 1987 quota (tonnes ) Species Geographical regions ICES division or NAFO zone Whiting Irish Sea Vila Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 100 1 250 7 200 20 9 600 I EEC total 18 170 Whiting West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel VII , except VII a Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 180 11 200 5 140 90 1 990 EEC total 18 500 Whiting Bay of Biscay VIII Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 2 000 I 1 ) 3 000 0 ) I EEC total 5 000 (') May be fished only in the waters under the sovereignty or within the jurisdiction of the Member States concerned , or in international waters of the zone concerned . 31 . 12 . 86 Official Journal of the European Communities No L 376 /55 Stock Member State 1987 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Whittling Portuguese waters , Azores , Moroccan coast IX , X; CECAF 34.1.1 (EC zone) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 2 640 I EEC total 2 640 European plaice Skagerrak III a Skagerrak Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 80 (&gt;). 11 270 (2) 60 0) 2 170 0) EEC total 13 580 European plaice Kattegat III a Kattegat Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 4 225 (3) 50 ( »). \ EEC total 4 275 (') No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . (2) No fishing for this quota may take place within four miles of the baselines of the Kingdom of Norway and the Kingdom of Sweden . (3) No fishing for this quota may take place within three miles of the coastline of the Kingdom of Sweden . 31 . 12 . 86No L 376 / 56 Official Journal of the European Communities Stock Member State 1987 quota (tonnes) Species Geographical regions ICES division or NAFO zone European plaice Norwegian Sea , North Sea II a (EC zone), IV Belgium 9 200 I I Denmark 29 900 \ \ Germany 8 630 I I Greece \ \ Spain I France 1 720 l Ireland |1 Italy lIl Il Luxembourg II II Netherlands 57 500 \ Portugal I I II United Kingdom 42 550 l v.; Available for Member States EEC total 149 500 European plaice Faroes, West Scotland , Rockall , North Azores , East Greenland V b (EC zone), VI , XII , XIV Belgium Denmark IIl Il Germany II Greece Il Spain II France 50 Il Ireland 660 Il Italy Il Il Luxembourg II Netherlands \ Portugal Il United Kingdom 1 100 I Available for Member States I I EEC total 1 810 European plaice Irish Sea Vila Belgium 260 II II Denmark Germany Greece l Spain I II France 110 Il Ireland 2 000 Il Italy IIl Il Luxembourg I II Netherlands 80 l Portugal l United Kingdom 2 550 l Available for Member States I II EEC total 5 000 31 . 12 . 86 Official Journal of the European Communities No L 376 / 57 Stock Member State 1987 quota ( tonnes )Species Geographical regions ICES division or NAFO zone European plaice West Ireland and Porcupine Bank VII b , c Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 40 160 EEC total 200 European plaice English Channel VII d , e Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 1 360 4 530 2 410 I EEC total 8 300 European plaice Bristol Channel , South-east Ireland VII f,g Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 445 810 125 420 EEC total 1 800 31 . 12 . 86No L 376 / 58 Official Journal of the European Communities Stock Member State 1987 quota ( tonnes ) Species Geographical regions ICES division or NAFO zone European plaice South Ireland (excluding South ­ east Ireland ) VII h , j , k Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 50 100 350 200 100 I EEC total 800 European plaice Bay of Biscay , Portuguese waters , Azores , Moroccan coast VIII , IX , X; CECAF 34.1.1 (EC zone ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 250 I EEC total 250 Common sole Skagerrak and Kattegat , Sound and Belt Sea , Baltic Sea III a ; III b , c , d (EC zone) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 735 H 45 (*) 70 (*) I \ .EEC total 850 (') No fishing for this quota may take place , in the Skagerrak, within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the coastline of the Kingdom of Sweden . (2) No fishing for this quota may take place , in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . 31 . 12 . 86 Official Journal of the European Communities No L 376 / 59 Stock Member State 1987 quota (tonnes)Species Geographical regions ICES division or NAFO zone Common sole Norwegian Sea , Spitzbergen and Bear Island , North Sea II , IV Belgium Denmark 1 165 535 Germany 935 Greece Spain I l France 235 Il Ireland \ \ Italy l Luxembourg II Netherlands 10 530 l Portugal l United Kingdom 600 Available for Member States EEC total 14 000 Common sole Faroes , West Scotland , Rockall , North Azores , East Greenland V b (EC zone), VI , XII , XIV Belgium Denmark I Germany II I Greece \ Spain France 55 \ Ireland Italy l Luxembourg I Netherlands \ Portugal l United Kingdom 15 I Available for Member States \ EEC total 70 Common sole Irish Sea Vila Belgium 1 035 \ \ Denmark I Germany I Greece l l Spain I l France 15 I Ireland 255 l Italy I Luxembourg Netherlands 330 \ I Portugal !! United Kingdom 465 L Available for Member States EEC total 2 100 No L 376 / 60 Official Journal of the European Communities 31 . 12 . 86 Stock Member State 1987 quota (tonnes) Species Geographical regions ICES division or NAFO zone Common sole West Ireland and Porcupine Bank VII b , c Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 10 50 I EEC total 60 Common sole Eastern English Channel VII d Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 1 035 2 075 740 I . EEC total 3 850 Common sole Western English Channel Vile Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 40 435 675 I EEC total 1 150 31 . 12 . 86 Official Journal of the European Communities No L 376 / 61 Stock Member State Species Geographical regions ICES division or NAFO zone 1987 quota (tonnes ) Common sole VII f,gBristol Channel , South-east Ireland Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 1 000 100 50 450 EEC total 1 600 Common sole South Ireland (excluding South ­ east Ireland ) VII h , j , k 50 100 270 80 LOO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 600 Common sole South Brittany and South Biscay VIII a , b 55 ( ») 10 « 4 070 305 0) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 4 440 0) May be fished only in the waters under the sovereignty or within the jurisdiction of France , or in international waters of the zone concerned . (2) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned . 31 . 12 . 86No L 376 / 62 Official Journal of the European Communities Stock Member State 1987 quota ( tonnes ) Species Geographical regions ICES division or NAFO zone Common sole North and North-west Spain , Central and West Biscay , Portu ­ guese waters , Azores , Morrocan coast VIII c , d , e , IX , X ; CECAF 34.1.1 (EC zone ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 700 H 1 160 0 ) I EEC total 1 860 Mackerel Norwegian Sea , Skagerrak and Kattegat , Sound and Belt Sea , Baltic Sea , North Sea II a (EC zone), Ili a ; III b , c , d (EC zone), IV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 470 ( 2 ) 12 390 ( 3 ) 490 ( 2 ) 1 480 ( 2 ) 1 490 ( 2 ) 1 380 ( 2 ) EEC total 17 700 Mackerel Norwegian Sea , Spitzgbergen and Bear Island , Faroe , West Scotland , Rockall , Irish Sea , West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel , South Brittany ; South , Central &amp; West Biscay , North Azores , East Greenland . II ( exc. EC zone), V b (EC zone), VI , VII , VIII ; except VIII c , XII , XIV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 23 810 20 ( «). 15 870 79 350 34 720 218 230 I \ EEC total 372 000 ( 1 ) May be fished only in the waters under the sovereignty .or within the jurisdiction of Spain and Portugal or in international waters of the zone concerned . (2) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . (3) No fishing for this quota may take place , in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat , within three miles of the coastline of the Kingdom of Sweden . (4) May be fished only in the waters under the sovereignty or jurisdiction of Spain . 31 . 12 . 86 Official Journal of the European Communities No L 376 / 63 Stock Member State 1987 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Mackerel North and North-west Spain , Portuguese waters , Azores , Moroccan coast VIII c , IX , X ; CECAF 34.1.1 (EC zone ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 30 140 0 ) 200 6 230 I EEC total 36 570 Sprat Skagerrak and Kattegat III a Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 56 880 (2 ) ( 3) 120 (*) ( «) I EEC total 57 000 (2) Sprat Sound and Belt Sea , Baltic Sea III b , c , d (EC zone ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 7 540 1 960 ll EEC total 9 500 (') May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned . (2 ) - Includes all by-catches of all other species which are caught whgn fishing for sprat and which are landed unsorted , notwithstanding Article 5 ( 2 ) of this Regulation and Article 5 ( 1 ) and (2 ) of Council Regulation (EEC) No 3094 / 86 of 7 October 1986 (OJ No L 288 , 11 . 10 . 1986 , p. 1 ). (3) No fishing for this quota may take place , in the Skagerrak, within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the coastline of the Kingdom of Sweden . (4) fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . No L 376 / 64 Official Journal of the European Communities 31 . 12 . 86 Stock Member State 1987 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Sprat Norwegian Sea , North Sea II a (EC zone), IV (EC zone ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 50 000 H EEC total 50 000 Sprat English Channel VII d , e Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 30 1 620 30 350 350 2 620 EEC total 5 000 Horse mackerel Norwegian Sea , North Sea II a (EC zone), IV (EC zone) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 30 000 ( ») EEC total 30 000 (') Except Spain and Portugal . 31 . 12 . 86 Official Journal of the European Communities No L 376 /65 Stock Member State 1987 quota (tonnes )Species Geographical regions ICES division or NAFO zone Horse mackerel Faroes , West Scotland , Rockall , Irish Sea , West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel , North Azores , East Greenland \ V b (EC zone), VI , VII , XII , XIV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 113 250 (')( 2 ) I EEC total 113 250 Horse mackerel South Brittany, South , Central and West Biscay VIII , except VIII c Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 4 000 (')( 2 )( 3 ) \ EEC total 4 000 (2) Horse mackerel North and North-west Spain VIII c Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 27 000 (4) 500 \ EEC total 27 500 (') Except Spain and Portugal . (2) Excluding flat-rate quantities . (3) May be fished only in the waters under the sovereignty or within the jurisdiction of France , or in international waters of the zone concerned . (4) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned . No L 376 / 66 Official Journal of the European Communities 31 . 12 . 86 Stock Member State 1987 quota( tonnes ) Species Geographical regions ICES division or NAFO zone Horse mackerel Portuguese waters , Azores , Moroccan coast IX , X; CECAF 34.1.1 . (EC zone ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 12 000 0 ) 33 000 (2) I I EEC total 45 000 Hake Skagerrak and Kattegat , Sound and Belt Sea , Baltic Sea III a ; III b , c , d (EC zone ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 1 100 (3) I EEC total 1 100 Hake Norwegian Sea , North Sea II a (EC zone), IV (EC zone) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 40 1 300 150 330 00 450 ' EEC total 2 360 (*) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned , except for 2 250 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Portugal . (2 ) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned , except for 2 250 tonnes which may be fished on the waters under the sovereignty or within the jurisdiction of Spain . (3) No fishing for this quota may take place , in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the coastline of the Kingdom of Sweden . 31 . 12 . 86 Official Journal of the European Communities No L 376 / 67 Stock Member State 1987 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Hake Faroes , West Scotland , Rockall , Irish Sea , West Ireland and Porcupine Bank, South Ireland ,  Bristol Channel , English Channel , North Azores , East Greenland V b (EC zone), VI , VII , XII , XIV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 330 10 640 OX2 ) 16 410 1 990 200 6 430 EEC total 36 000 (2) Hake South Brittany , South , Central and West Biscay VIII , except VIII c Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 10 7 360 (2 ) 16 610 20H EEC total 24 000 (2) Hake North and North-west Spain , Portuguese waters , Azores , Moroccan coast VIII c , IX , X; CECAF 34.1.1 (EC zone ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 16 000 (&lt;) 1 530 7 470 (s) EEC total 25 000 (') Excluding the zone situated to the south of 56 °30 ' N , to the east of 12 °00' W and to the north of 50 °30' N. (2) Excluding flat-rate quantities . (3) May be fished only in the waters under the sovereignty or within the jurisdiction of France, or in international waters of the zone concerned . (4) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned , except for 850 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Portugal . (5) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned , except for 850 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Spain . No L 376 / 68 Official Journal of the European Communities 31 . 12 . 86 Stock 1987 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Member State Anchovy Bay of Biscay VIII 28 800 3 200 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 32 000 Anchovy Portuguese waters , Moroccan coast Azores , IX , X; CECAF 34.1.1 (EC zone ) 2 200 ( x ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 2 400 1 EEC total 4 600 Norway pout Norwegian Sea , Skagerrak and Kattegat , North Sea II a (EG zone), III a ; IV (EC zone ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 171 000 ( 2 )( 3 EEC total 171 000 (') May be fished only in the waters unde'r the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned . (2) For Danish vessels , no fishing for this TAC may take place , in the Skagerrak, within four miles of the baselines of the Kingdom of Norway and of the Kingdom of the Sweden respectively and , in the Kattegat , within three miles of the coastline of the Kingdom of Sweden . For other Member States , no fishing for this TAC may take place , in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden. (3) Except Spain and Portugal . 31 . 12 . 86 Official Journal of the European Communities No L 376 / 69 Stock Member State 1987 quota (tonnes)Species Geographical regions ICES division or NAFO zone Blue whiting Norwegian Sea , North Sea II a (EC zone), IV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 50 000 0) I EEC total 50 000 Blue whiting Faroe , West Scotland , Rockall , Irish Sea , West Ireland and Por ­ cupine Bank , South Ireland Bristol Channel , English Channel V b (EC zone), VI , VII Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 252 000 (&gt;)( 2 ) I EEC total 252 000 Blue whiting South Brittany , South , Central and West Biscay VIII , except VIII c Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 6 500 ( 1 )( 2 )( 3 ) 1 EEC total 6 500 (2) (') Except Spain and Portugal . (2) Excluding flat-rate quantities . (3) May be fished only in the waters under the sovereignty or within the jurisdiction of France , or in international waters of the zone concerned . Official journal of the European CommunitiesNo L 376 / 70 31 . 12 . 86 Stock Member State 1987 quota( tonnes ) Species Geographical regions ICES division or NAFO zone Blue whiting North and North-west Spain , Portuguese waters , Azores , Moroccan coast VIII c , IX , X; CECAF 34.1.1 (EC zone ) Belgium Denmark Germany I l Greece l Spain 40 000 1 France I Ireland Italy Luxembourg Netherlands I Portugal 10 000 I \ United Kingdom l Available for Member States EEC total 50 000 Anglerfish Faroes , West Scotland , Rockall , North Azores , East Greenland V b (EC zone), VI , XII , XIV Belgium Denmark 280 \ Germany 320 II l Greece II Spain 320 ( ») France 3 450 Il Ireland 780 \ Italy || Luxembourg \ Netherlands 270 Il Portugal III United Kingdom 2 400 \ Available for Member States 1 EEC total 7 820 Anglerfish Irish Sea , West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel VII Belgium Denmark Germany Greece 2 780 310 Il Spain , 1090 0) II France 17 840 Ireland 2 280 Italy Luxembourg II Netherlands 360 \ Portugal United Kingdom 5 410 Available for Member States \ EEC total 30 070 (*) Excluding the zone situated to the south of 56 °30 ' N , to the east of 12 °00' W and to the north of 50 °30' N. 31 . 12 . 86 Official Journal of the European Communities No L 376 / 71 Stock Member State 1987 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Anglerfish South Brittany , South , Central and West Biscay VIII , except VIII c Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 1 370 7 640 EEC total 9 010 Anglerfish North and North-west Spain , Portuguese waters , Azores , Moroccan coast VIII c , IX , X; CECAF 34.1.1 . (EC zone ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 10 000 ( ») 10 1 990 0 ) I EEC total 12 000 Megrim Faroes , West Scotland , Rockall , North Azores , East Greenland V b (EC zone), VI , XII , XIV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 500 (2) 1 950 570 1 380 \ EEC total 4 400 (') May be fished only in the waters under the sovereignty or within the jurisdiction of Spain or Portugal or in international waters of the zone concerned . (2) Excluding the zone situated to the south of 56 °30' N , to the east of 12 °00 ' W and to the north of 50 °30' N. No L 376 / 72 Official Journal of the European Communities 31 . 12 . 86 Stock Member State 1987 quota ( tonnes)Species Geographical regions ICES division or NAFO zone Megrim Irish Sea , West Ireland and Por ­ cupine Bank , South Ireland , Bristol Channel , English Channel VII Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 390 4 330 (^ 5 260 2 390 2 070 I EEC total 14 440 Megrim South Brittany , South , Central and West Biscay VIII , except VIII c Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 1 120 900 I EEC total 2 020 Megrim North and North-west Spain , Portuguese waters , Azores , Moroccan coast VIII c , IX , X; CECAF 34.1.1 (EC zone ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 12 000 (2) 600 400 (2) \ EEC total 13 000 (') Excluding the zone situated to the south of 56 °30' N , to the east of 12o00 ' W and to the north of 50 °30' N. (2) May be fished only in the waters under the sovereignty or within the jurisdiction of Spain or Portugal or in international waters of the zone concerned . 31 . 12 . 86 Official Journal of the European Communities No L 376 / 73 Stock Member State 1987 quota ( tonnes)Species Geographical regions ICES division or NAFO zone Common prawn French Guiana French Guiana Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 2 740 I EEC total 2740 Norway lobster South Faroe , Roekall , West Scotland V b (EC zone), VI Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 35 0 ) 130 215 15 620 \ EEC total 16 000 Norway lobster Irish Sea , West Ireland and Por ­ cupine Bank , South Ireland , Bristol Channel , English Channel VII Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 1 500 ( ») 6 000 9 100 8 100 ll EEC total 24 700 0) Excluding the zone situated to the south of 56 °30' N. to the east of 12 °00' W and to the north of 50 °30' N. No L 376 / 74 Official Journal of the European Communities 31 . 12 . 86 Stock Member State 1987 quota (tonnes) Species Geographical regions ICES division or NAFO zone Norway lobster South Brittany and South Biscay VIII a , b Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 450 7 050 \ EEC total 7 500 Norway lobster North and North-west Spain VIII c Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 490 30 I EEC total 520 Norway lobster Central and West Biscay VIII d , e Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 100 1 \ EEC total 100 31 . 12 . 86 Official Journal of the European Communities No L 376 / 75 Stock Member State 1987 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Norway lobster Portuguese waters , Azores , Moroccan coast IX , X ; CECAF 34.1.1 (EC zone ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 1 180 0 ) 3 540 0 ) \ I EEC total 4 720 Herring Skagerrak and Kattegat III a Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 56 200 (2) 900 (3) \ I EEC total 57 100 Herring J Sound and Belt Sea , Baltic Sea III b , c , d (EC zone ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 20 000 15 870 EEC total 35 870 (') May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned , or in international waters of the zone concerned , except for by-catches . (2 ) No fishing for this quota may take place , in the Skagerrak within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat , within three miles of the coastline of the Kingdom of Sweden . (3) No fishing for this quota may take place , in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . No L 376 /76 Official Journal of the European Communities 31 ,. 12 . 86 Stock Member State 1987 quota (tonnes )Species Geographical regions ICES division or NAFO zone Herring Norwegian Sea , Northern and Central North Sea II a (EC zone), IV a , b (EC zone) Belgium Denmark 96 590 \ Germany 57 845 I I Greece \ \ Spain I I France 24 690 l l Ireland l \ \ Italy 1l l Luxembourg I I Netherlands 80 140 \ \ Portugal I I United KingdomAvailable for Member States 75 405 I I EEC total 334 400 ( ») Herring Southern North Sea , Blackwater stock excepted , Eastern English Channel IV c , except Blackwater stock ( 2 ), VII d Belgium Denmark Germany 9 680 500 500 I I Greece l\ \ Spain I I France 15 200 l Ireland \ Italy l l Luxembourg I | Netherlands 11 310 \ \ Portugal I I United KingdomAvailable for Member States 2 810 I EEC total 40 000 Herring South Faroe, West Scotland (excluding Clyde), Rockall V b (EC zone), VI a North ( 3 ), VI b Belgium Denmark l Germany 4 980 I I Greece \ \ Spain I France 940 l l Ireland 6 740 1 l Italy Il l Luxembourg I Netherlands 4 990 Portugal I I United KingdomAvailable for Member States 26 950 I EEC total 44 600 (') Each Member State must inform the Commission of its landings of herring, distinguishing between ICES divisions II a , IV a and IV b. (2) Blackwater stocky reference is to the herring stock in the maritime region of the Thames Estuary between Felixstowe and North Foreland within six miles from the United Kingdom baselines . (3) Reference is to the herring stock in ICES division VI a , north of 56 °00' N and in that part of VI a which is situated east of 7 °00' W and north of 55 °00' N, excluding the Clyde as defined in footnote 10 of Annex I. 31 . 12 . 86 Official Journal of the European Communities No L 376 / 77 Stock Member State 1987 quota ( tonnes)Species Geographical regions ICES division or NAFO zone Herring West Scotland (excluding Clyde), West Ireland and Porcupine Bank VI a , South ( 1 ), VII b , c Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 15 450 1 550 I EEC total 17 000 Herring West Scotland (Clyde stock ) VI a , Clyde stock ( 2 ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 3 500 I EEC total 3 500 Herring Irish Sea VII a ( 3 ) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 1 170 3 330 \ EEC total 4 500 (') Reference is to the herring stock in ICES division VI a , south of 56 °00' N and west of 7 °00' W. (2) Clyde stock : reference is to the herring stock in the maritime area situated to the north-east of a line drawn between Mull of Kintyre and Corsewall Point . (3) ICES VII a is reduced by the area added to the Celtic Sea bounded :  to the north by latitude 52 °30 ' N ,  to the south by latitude 52 °00' N ,  to the west by the coast of Ireland ,  to the east by the coast of the United Kingdom . k 31 . 12 . 86No L 376 /78 Official Journal of the European Communities Stock Member State 1987 quota ( tonnes ) Species Geographical regions ICES division or NAFO zone Herring Western English Channel , Bristol Channel VII e , f Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 250 250 I EEC total 500 Herring i Celtic Sea , South Ireland VII g to k ( ») Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 200 1 110 15 560 1 110 20 EEC total 18 000 Capelin Spitzbergen and Bear Island II b Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 0 (') Increased by zone bounded :  to the north by latitude 52 °30' N ,  to the south by latitude 52 °00' N ,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom . * 31 . 12, 86 Official Journal of the European Communities No L 376 /79 Stock Member State 1987 quota (tonnes )Species Geographical regions ICES division or NAFO zone Atlantic salmon Sound and Belt Sea , Baltic Sea III b , c , d (EC zone) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 807 63 \ I EEC total 870